VVR-83,692-01,02,03

COURT OF CR|l\/llNAL APPEALS
AUST|N, TEXAS

Transmitted 9/29/2015 12 22: 59 Pl\/|
Accepted 9/30/2015 11: 06: 08 Al\/l

Nos. D- 1 DC-11-206666 A, I) 1 DC 12- 300191, D 1 DC 13 300925- A ABEL A?£§§Q

IN THE 299TH
RECEl\/ED

COURT OF CRll\/l|NAL APPEALS
9/30/2015
ABEL ACOSTA, CLERK

Ex PARTE §
§
§ JUDICIAL DISTRICT COURT
§
§

TRINIDAD ROSSENBERT OP()RTA TRAVIS COUNTY, TEXAS

M©Tll©l\lll) DENUED

' \
DEFENDANT’S MOTION TO EXTEND TIME TY§Y§:
MOTION FOR REHEARING

 

APPELLANT, Trinidad Rossenbert Oporta, asks the Court to extend the time to file the
motion for rehearing

A. INTRODUCTION
l. Appellant is Trinidad Rossenbert Oporta; appellee is State of Texas.

2. This motion is filed within the lS-day period to file a motion to extend the time to file a
motion for rehearing, as required by Texas Rule of Appellate Procedure 49.8. `

B. ARGUMENT & AUTHORITIES

4. The Court has the authority under Rule 49.8 to extend the time for a party to tile a
motion for rehearing

5. Appellant’S motion for rehearing was due on September 24, 20l 5.

6. Appellant requests an additional thirty (30) days to file the motion for rehearing
extending the time until October 24, 2015.

7. No extension has been granted to extend the time to file the motion for rehearing
8. Appellant needs additional time to file the motion for rehearing because:

a) Appellant Attorney has requested additional information from the District
Attorney regarding the case in order to answer the District Attorney’s argument
regarding prejudice

b) Appellant Attorney had a Suit Affecting the Parent Child Relationship for

client, Azael Jonathan Menchaca, Cause Number 3060 before the Honorable Judge
Donald L. Kraemer in the 12th District Court of Grimes County, Texas at 9:00

A.M. on Septemb@r 21’ 2015.
1»‘, C "é* ‘.

   

 

C)

d)

g)

h)

j)

k)

l)

Appellant Attorney had a Master Hearing for client Jesus Humberto Zamora
Perez, A# 044080455 with the Honorable Judge Daniel J. Santander in Pearsall
lmmigr_ation Court, Pearsall Texas at 8:30 A.M. on September 22, 20l5. `

Appellant Attorney had a Suit Affecting Parent Child Relationship for Special

_ Immigration Juvenile cases in the 81Sl District Court of Frio County, Texas before

the Honorable Judge Donna S. Rayes for client Gerson Fabrico Rosales-Rubio,
Cause Number 15-07-00299CVF at 9:00 A.M. on September 23, 2015.

Appellant Attorney had a Suit Affecting Parent Child Relationship for Special
lmmigration Juvenile cases in the 81St District Court of Frio County, Texas before
the Honorable_Judge Donna S. Rayes for client Cristian Alexander Flores Mejia,
Case Number 15-08-00339CVF at 9:00 A.M. on September 23, 2015.

Appellant Attorney had a Suit Affecting Parent Child Relationship for Special
lmmigration Juvenile cases in the 81St District Court of Frio County, Texas before
the Honorable Judge Donna S. Rayes for client Edwin Alfredo Asencio Castro,
Cause Number 15-07-00301CVF at 9:00 A.l\/l. on September 23, 2015.

Appellant Attorney had an Application for Protective Order Hearing for client
Ilda A. Anaya Martinez, Cause Number 2015-CI-l4901 in the Presiding Court of
Bexar County, Texas at 9:00 A.M. on September 24, 2015.

Appellant Attorney had a Master Hearing for client Edwin Alfredo Asencio
Castro, A# 208167008 with the Honorable Judge Thomas G. Crossan Jr. in San
Antonio Immigration Court, San Antonio, Texas at 8:30 A.M. on September 28,
2015.

Appellant Attorney had a Master and Bond Hearing for client Cristian
Alexander Flores l\/lejia, A# 208297892 with the Honorable Judge Daniel J.
Santander in Pearsall lmmigration Court, Pearsall Texas at 9:00 A.M. on
September 28, 2015. “

Appellant Attorney had an Individual Hearing for client Juan Mendoza-
Sauceda, A# 078944529 with the Honorable Visiting Judge in Pearsall
Immigration Court, Pearsall, Texas at l:OO P.M. on September 29, 2015.

Appellant Attorney has a Master Hearing for client Henry Josiah Ebenezar
Parakoyi, A# 206241032 with the Honorable Judge Anibal D. l\/Iartinez in San
Antonio lmmigration Court, San Antonio, Texas at 8:30 A.M. on September 30,
2015.

Appellant Attorney has a Master Hearing for client Abigail Elizabeth Parakoyi,
A# 206241031 with the Honorable Judge Anibal D. Martinez in San Antonio
lmmigration Court, San Antonio, Texas at 8:30 A.M. on September 30, 2015.

m) Appellant Attorney has a Master Hearing for client David Enrique Sanchez
Tapia, A# 208292165 with the Honorable Judge Anibal D. Martinez in San
Antonio Immigration Court, San Antonio, Texas at 9:00 A.M. on September 30,
2015.

n) Appellant Attorney has a Telephonic Master Hearing for client Gerson Fabrico
Rosales-Rubio, A# 208366852 with the Honorable Judge Saundra Arrington in
Stewart Immigration Court, Lumpkin, Georgia at 9:00 A.M. on September 30,
2015.

o) Appellant Attorney has a Suit Affecting Parent Child Relationship for Special
Immigration Juvenile cases in the District Court of Webb County, Texas before the

Honorable Judge for client l\/Iilargo De La Paz Granados Reyes, Cause Number
2015CVL002916D2 at 9:00 A.M. on September 30, 2015.

p) \ Appellant Attorney has a Criminal Case in the for client David Romero Espino
in the 111th District Court, Webb County, Texas before the Honorable Judge
Monica Z. Notzon, Cause Number 2014CRT469D2 at 8:45 A.M. on October 1,
2015.

q) Appellant Attorney has a Criminal Case in the for client David Romero Espino
in County Court 1, Webb County, Texas before the Honorable Judge Hugo
Martinez, Cause Number 2014CRB001000L1 at 1:00 P.M. on October 1, 2015.

r) Appellant Attorney has a Criminal Case in the for client David Romero Espino
in County Court 1, Webb County, Texas before the Honorable Judge Hugo
l\/lartinez, Cause Number 2014CRB001008L1 at 1100 P.l\/I. on October 1, 2015.

s) Appellant Attorney has an Appeal Brief due at the Board of Immigration
Appeals on October l, 2015 for client Enrique Reyes Villarreal Martinez, A#
091231340.

t) Appellant Attorney has a Motion to Terminate Brief due at the Pearsall
`~ lmmigration Court, Pearsall, Texas for the Honorable Judge Daniel J. Santander on
GCtober 2, 2015 for client Jesus Humberto Zamora Perez, A# 044080455.

u) Appellant Attorney is attending the Bar Association of the Fifth Federal Circuit
2015 Appellate Advocacy Seminar on October 5 and 6, 2015 in New Orleans,
Louisiana.

V) Appellant Attorney has a Master Hearing for-client Sonia Erika Cortez De
Ayala, A# 206895344 with the Honorable Judge Anibal D. Martinez in San
Antonio lmmigration Court, San Antonio, Texas at 8;30 A.M. on October 8, 2015.

w) Appellant Attorney has a Child Support Enforcement hearing for client Andrew
Rodriguez, Cause Number 2009-CI-17805 with the Honorable Judge Karen H.

Pozza in the 407"‘ District Court, Bexar County, Texas at 8:30 A.M. on October 9,
' 2015. '

C. PRAYER

9. For these reasons, Trinidad Rossenbert Oporta asks the Court to grant an extension of
time to file the motion for rehearing until October 24, 2015.

Respectfully submitted,

/S/ Juan R. Gonzalez
Juan R. Gonzalez
8023 Vantage Drive, Suite 400 .
San Antonio, TX 78230 1
Phone: (210) 591-8878
Fax: (210) 579-1011

a .___-m_  Dm_mm_>_._m_© l,

\.©\.ww X._. _ZFUJ<

moom~© XOm .O.a

m_OEn_ .._ <>i_m>

>,_.ZDOO w_>> t:oo §§ umw owlwm+__ncc w£ co manth wmmnmc 05 ~_l_>>

§ co_~mo§am 05 590 coz:>> w:o£.>> uw_coo wmcpt:oo m£ wm£ mw_>cm 2 w_ w=_._.

S-~% S.z>> . _-m  Ommw>_._m@ *

downs X.r .z_.er<

moomw© XOm .O.n_

wO_Ca i_ <>._m>

>._.ZDOU w_>> t:o&_m.®wlwlfw._ w@c_ucc m£ co w:&oo wmmnmc wo E>>
o£ cormo=&m m£ 590 cmzc>> ~__.wwzw§l,o, Emml..wmal.t:oo o£ ~m£ Qw.>cm 9 w_ mE._.
_‘Q-wa_mw.m>> w~. m~EU mO ,S_DOU ZO~E mUC.OZ A_,m  Ommm>jmc ll

N©\.ww X._. .Z_._.mD<

moomwm XOm .O.n_

m_O_m_n_ i_ <>,_m>

>._.ZDOO m_>> t:ool_m§ :Mw@.lc€cc m£ co ws&ou mmopmc wo E>>

§ co_wmo__aam w£ 520 cmr:>> ~:mc§sl~…w no_cowllwmcl,t:oo Q£ wm£ mw_>om 2 w_ w_c.r
3.~3 S-~_>>  m